Citation Nr: 1820122	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-28 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right hand disability.  

2.  Entitlement to service connection for a right elbow disability.  

3.  Entitlement to service connection for a right hip disability.  

4.  Entitlement to service connection for a left hip disability.  

5.  Entitlement to an initial rating higher than 20 percent for thoracolumbar spine strain, with degenerative disc disease, for the period from March 1, 2012, to January 5, 2015, and higher than 10 percent thereafter, to include whether the reduction was proper.  

6.  Entitlement to an initial compensable rating for right lower extremity radiculopathy for the period from March 1, 2012, to January 5, 2015, and higher than 10 percent thereafter.  

7.  Entitlement to an initial compensable rating for right knee patellar tendonitis.  

8.  Entitlement to an initial compensable rating for left knee patellar tendonitis.  

9.  Entitlement to an initial compensable rating for allergic sinusitis.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from February 1982 to February 2012.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that granted service connection and a 20 percent rating for thoracolumbar spine strain, with degenerative disc disease, effective March 1, 2012; granted service connection and a noncompensable rating for right knee patellar tendonitis, effective March 1, 2012; granted service connection and a noncompensable rating for left knee patellar tendonitis, effective March 1, 2012; and granted service connection and a noncompensable rating for allergic sinusitis, effective March 1, 2012.  By this decision, the RO also denied service connection for a right hand disability (listed as a right hand joint condition); a right elbow disability (listed as a right elbow condition); a right hip disability (listed as a right hip condition); and for a left hip disability (listed as a left hip condition).  

A September 2015 RO decision granted separate service connection for right lower extremity radiculopathy, effective January 6, 2015.  By this decision, the RO also reduced the rating for the Veteran's service-connected thoracolumbar spine strain, with degenerative joint disease, to 10 percent, effective January 6, 2015.  

The issues have been recharacterized to comport with the evidence of record.  

The issues of entitlement to service connection for a right hand disability; entitlement to service connection for a right elbow disability; entitlement to service connection for a right hip disability; entitlement to service connection for a left hip disability; entitlement to an initial rating higher than 20 percent for thoracolumbar spine strain, with degenerative disc disease; entitlement to an initial higher (compensable) rating for right lower extremity radiculopathy for the period from March 1, 2012, to January 5, 2015, and higher than 10 percent thereafter; entitlement to an initial rating higher than 10 percent for right knee patellar tendonitis; entitlement to an initial rating higher than 10 percent for left knee patellar tendonitis; and entitlement to an initial higher (compensable) rating for allergic sinusitis, are all addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In August 2012, the RO granted service connection and a 20 percent rating for thoracolumbar spine strain, with degenerative disc disease, effective March 1, 2012.  

2.  In September 2015, the RO reduced the rating for the Veteran's service-connected thoracolumbar spine strain, with degenerative disc disease, to 10 percent, effective January 6, 2015.  At the time of the reduction, the evidence did not demonstrate an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  

3.  Throughout the entire appeal period, the Veteran's right knee patellar tendonitis has been productive of at least functional loss due to painful motion.  

4.  Throughout the entire appeal period, the Veteran's left knee patellar tendonitis has been productive of at least functional loss due to painful motion.  


CONCLUSIONS OF LAW

1.  The criteria for restoration of an initial 20 rating for thoracolumbar spine strain, with degenerative disc disease, effective January 6, 2015, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105 (e), 3.344, 4.3, 4.71a, Diagnostic Codes 5003, 5010, 5237, 5238, 5239, 5242, 5243 (2017).  

2.  The criteria for at least an initial 10 percent rating for right knee patellar tendonitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010 (2017).  

3.  The criteria for at least an initial 10 percent rating for left knee patellar tendonitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Propriety of the Reduction of the Disability Rating for Thoracolumbar Spine Strain, with Degenerative Disc Disease from 20 Percent to 10 Percent, Effective January 6, 2015.

In a rating reduction case, VA has the burden of establishing that the disability has improved.  It is well established that VA cannot reduce a Veteran's disability evaluation without first finding that the service-connected disability has improved to the point that the Veteran is now better able to function under the ordinary conditions of life and work.  See Murphy v. Shinseki, 26 Vet. App. 510, 517 (2014); see also Faust v. West, 13 Vet. App. 342, 349 (2000); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  

The Board notes that an August 2012 RO decision granted service connection and a 20 percent rating for thoracolumbar spine strain, with degenerative disc disease, effective March 1, 2012.  

In a September 2015 decision, the RO reduced the rating for the Veteran's service-connected thoracolumbar spine strain, with degenerative disc disease, to 10 percent, effective January 6, 2015.  

The Veteran essentially seeks restoration of a 20 percent rating for his service-connected thoracolumbar strain, with degenerative disc disease for the period since January 6, 2015.  

The Board finds that the competent medical and lay evidence of record does not show an actual improvement in the Veteran's symptomatology regarding his service-connected thoracolumbar spine strain, with degenerative disc disease, or in his ability to function under the ordinary conditions of life and work.  

At a January 6, 2015, VA back conditions examination, the Veteran reported that his back pain occurred more frequently and that the pain would last for a longer period of time.  He stated that after running or exercising, his back pain would flare-up.  The Veteran indicated that his pain intensity was a six out of ten and that his pain radiated down the back of his right leg at times.  The diagnoses were thoraolumbar degenerative disc disease and thoracolumbar spine strain, with right side radiculopathy.  The examiner reported that the Veteran's service-connected thoracolumbar spine strain, with degenerative disc disease, impacted his ability to work in that there was a decrease in his ability to lift heavy equipment.  The examiner indicated that there were contributing factors of pain, weakness, fatigability, and/or incoordination and that there was additional limitation of functional ability of the thoracolumbar spine during flare-ups, or with repeated use, over time.  It was noted that the degree of range of motion loss during pain on use and flare-ups was approximately 5 degrees in all planes.  

The Board further notes that as a result of the January 6, 2015, the RO granted separate service connection for right lower extremity radiculopathy, effective January 6, 2015.  

The Board observes that the Veteran is competent to provide testimony regarding the symptom he experiences and his functional loss, and the Board finds his reports to be credible.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that the evidence of record does not show that the Veteran's service-connected thoracolumbar spine strain, with degenerative disc disease, exhibited actual improvement of function.  The Board notes that as there was insufficient evidence to show an actual change in his disability or an actual improvement of function under the ordinary conditions of life and work, the Board restores the 20 percent rating for thoracolumbar spine strain, with degenerative disc disease, effective January 6, 2015.  

While this represents a partial grant of the benefits sought on appeal, the Board recognizes that further disposition of the issue of entitlement to an initial rating higher than 20 percent for thoracolumbar spine strain, with degenerative disc disease, would, at this point, be premature and that additional evidentiary development is necessary, as outlined below.  

II. Right Knee and Left Knee Patellar Tendonitis

The Veteran contends that his right knee patellar tendonitis and his left knee patellar tendonitis are worse than contemplated by his currently assigned disability ratings and that compensable ratings are therefore warranted for those service-connected disabilities.  

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Moreover, after careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Of particular relevance to the instant case, the provisions of 38 C.F.R. § 4.59 relating to painful motion are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

For the sake of judicial economy, the Board will not discuss the specific diagnostic codes implicated in this case.  Instead, the Board will confine its analysis to the aforementioned provisions governing painful motion, which has been demonstrated with respect to the Veteran's service-connected right knee patellar tendonitis and left knee patellar tendonitis.  

A November 2011 VA general medical examination report notes that the Veteran reported that he was diagnosed with bilateral patellar tendonitis.  He indicated that he had symptoms of weakness, fatigability, tenderness, and pain.  It was noted that the Veteran stated that he did not experience swelling, heat, redness, giving way, lack of endurance, locking, deformity, drainage, effusion, subluxation, or dislocation.  The Veteran indicated that he experienced flare-ups as often as three times per day, with each flare-up lasting for two hours.  He described the flare-ups as a six out of ten in severity.  He maintained that the flare-ups were precipitated by physical activity, but that they were also occurred spontaneously.  The Veteran indicated that his flare-ups were alleviated by rest and by Motrin.  It was noted that during flare-ups, the Veteran did not experience functional impairment of limitation of any joint.  

The examiner reported that the Veteran's right knee had edema, tenderness and heat, and that his left knee had edema and tenderness.  The examiner indicated that range of motion of the right knee and left knee were within normal limits (0 to 140 degrees).  The examiner indicated that the right knee joint and left knee joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The diagnoses included right knee patellar tendonitis and left knee patellar tendonitis.  The examiner indicated that the subjective factors were pain with prolonged walking or standing.  The examiner maintained that the objective factors were tenderness and limited range of motion on examination.  

The Board observes that although the clinical evidence demonstrates minimal, if any, limitation of range of motion of the Veteran's right knee and left knee, the Veteran is competent to report his symptoms as to his right knee and left knee such as pain on motion.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006).  The Board finds that the Veteran's reports of reduced functionality as a result of his service-connected right knee patellar tendonitis and his left knee patellar tendonitis during periods of flare-ups are credible.  In light of the above examination findings, the Board finds that, pursuant to Burton, initial ratings of 10 percent are warranted for the painful motion associated with the Veteran's service-connected right knee patellar tendonitis and left knee patellar tendonitis, respectively.  See 38 C.F.R. §§ 4.59, 4.71a.

While this represents a partial grant of the benefits sought on appeal, the Board recognizes that further disposition of the issues would, at this point, be premature and that additional evidentiary development is necessary, as outlined below.  


ORDER

An initial 20 percent rating for the Veteran's service-connected thoracolumbar spine strain, with degenerative disc disease, is restored effective January 6, 2015, subject to the laws and regulations governing the payment of monetary awards.  

An initial higher rating of at least 10 percent is granted for right knee patellar tendonitis, subject to the laws and regulations governing the payment of monetary awards.  

An initial higher rating of at least 10 percent is granted for left knee patellar tendonitis, subject to the laws and regulations governing the payment of monetary awards.  


REMAND

The remaining issues on appeal are entitlement to service connection for a right hand disability; entitlement to service connection for a right elbow disability; entitlement to service connection for a right hip disability; entitlement to service connection for a left hip disability; entitlement to an initial rating higher than 20 percent for thoracolumbar spine strain, with degenerative disc disease; entitlement to an initial higher (compensable) rating for right lower extremity radiculopathy for the period from March 1, 2012, to January 5, 2015, and higher than 10 percent thereafter; entitlement to an initial rating higher than 10 percent for right knee patellar tendonitis; entitlement to an initial rating higher than 10 percent for left knee patellar tendonitis; and entitlement to an initial higher (compensable) rating for allergic sinusitis.  

The Veteran served on active duty in the Marine Corps from February 1982 to February 2012.  

The Board observes that the Veteran's service treatment records are essentially not of record.  The only report of record is one page August 2011 treatment entry.  Therefore, the Board finds that this matter must be remanded to obtain the Veteran service treatment records.  See Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  

As to the Veteran's claims for service connection, he contends that he has a right hand disability, a right elbow disability, a right hip disability, and a left hip disability, that are all related to service.  He also asserts that he has right hip and left hip disabilities are secondary to his service-connected thoracolumbar spine strain, with degenerative joint disease.  

A November 2011 VA general medical examination report, which was performed while the Veteran was still on active duty, noted that he reported that he served in the Marine Corps for thirty years from February 1982 to "March" 2012.  He stated that he served during the Gulf War, Afghanistan War, and Iraq War.  The Veteran indicated that his right hand problems began in 1990, specifically in the wrist area.  He stated that he suffered occasionally swelling in an isolated location of the right hand over the right wrist.  He also indicated that he had suffered a right elbow problems, as well as right hip and left hip problems, since 1990, all as a result of chronic physical therapy while in the Marine Corps.  

The examiner indicated that there was no were no diagnoses of a right hand condition; a right elbow condition; a right hip condition; or a left hip condition because there was no pathology to render diagnoses, respectively.  

The Board observes that the November 2011 VA general medical examination occurred while the Veteran was still on active duty.  Additionally, the Veteran's service treatment records were not available at that time.  The Board further notes that the examiner did not specifically address reports by Veteran of right hand, right elbow, right hip, and left hip conditions during service and since service.  The Veteran is competent to report right hand, right elbow, right hip, and left hip problems during service and since service.  See Davidson, 581 F.3d at 1313.  

In light of the above, the Board finds that the Veteran has not been afforded a VA examination, with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims file, as to his claims for service connection for a right hand disability; a right elbow disability; a right hip disability; and a left hip disability.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, the Board observes that in his July 2004 VA Form 9, the Veteran reported that he was currently receiving treatment at the Fayetteville, North Carolina VA Medical Center.  The Board notes that the most recent treatment records from such facility are dated in August 2014.  The Board observes that as there are possible further VA treatment records that may be pertinent to all of the Veteran's claims, they should be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (VA has a duty to assist in obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance).  

Further, as to the Veteran's claims for higher ratings for his service-connected thoracolumbar spine strain, with degenerative disc disease, and right lower extremity radiculopathy, the Board notes that the Veteran was last afforded a VA back conditions examination in January 2015.  The diagnoses were thoracolumbar degenerative disc disease and thoracolumbar spine strain, with right side radiculopathy.  

As to the Veteran's claims for higher ratings for his service-connected right knee patellar tendonitis; left knee patellar tendonitis; and allergic sinusitis, the Board notes that he was last afforded a VA general medical examination in November 2011.  The diagnoses were right knee patellar tendonitis; left knee patellar tendonitis; and allergic sinusitis.  

The Board notes that, as to the Veteran's service-connected allergic sinusitis, he has received treatment on multiple occasions since the November 2011 VA general medical examination.  For example, a November 2013 VA otolaryngology consultation notes that the Veteran had a polypoid mass, right antra, extending into the nasal cavity.  The diagnosis was right maxillary sinusitis.  The Board observes that the Veteran has not been afforded a VA examination, as to his service-connected allergic sinusitis in over six years.  Additionally, the record clearly raises a question as to the current severity of his service-connected disability.  As such, the Board finds it necessary to remand this matter to afford him an opportunity to undergo a contemporaneous VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Additionally, the Board notes that the U.S Court of Appeals for Veteran's Claims (Court) has issued decisions in Correia v. McDonald, 28 Vet. App. 158, 166 (2016) and Sharp v. Shulkin, 29 Vet. App. 26 (2017) concerning the adequacy of VA orthopaedic examinations.  The Court in Correia held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In Sharp, the Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so."  In light of these decisions, and as the findings pursuant to the January 2015 VA back conditions examination report and the November 2011 VA general medical examination report, are inadequate, the Board finds that new VA examinations should be provided addressing the Veteran's service-connected thoracolumbar spine strain, with degenerative disc disease; right lower extremity radiculopathy; right knee patellar tendonitis; and left knee patellar tendonitis.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Snuffer, 10 Vet. App. at 400, 403.  

Accordingly, the case is REMANDED for the following:  

1.  Contact the National Personnel Records Center (NPRC), or any other appropriate service department offices, and request that a search be conducted for service treatment records pertaining to the Veteran.  If more details are required to conduct such search, the Veteran must be asked to provide the necessary information.  The results of such request, whether successful or unsuccessful, must be documented in the claims file, and the Appellant informed of any negative results.  

2.  Obtain copies of the Veteran's VA medical records, which are not already in the claims folder, concerning his claimed treatment at Fayetteville, North Carolina VA Medical Center August 2014.  

3.  Ask the Veteran to identify all medical providers who have treated him for right hand problems; right elbow problems; right hip problems; left hip problems; thoracolumbar spine strain, with degenerative disc disease; right lower extremity radiculopathy; right knee patellar tendonitis; left knee patellar tendonitis; and allergic sinusitis, since August 2014.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

4.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptoms regarding his claimed right hand disability; right elbow disability; right hip disability; and left hip disability, as well as the severity of his thoracolumbar spine strain, with degenerative joint disease; right lower extremity radiculopathy; right knee patellar tendonitis; left knee patellar tendonitis; and allergic sinusitis, and the impact of the conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

5.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the onset and/or etiology of his claimed right hand disability; right elbow disability; right hip disability; and left hip disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current right hand disabilities; right elbow disabilities; right hip disabilities; and left hip disabilities.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not that any currently diagnosed right hand disabilities; right elbow disabilities; right hip disabilities; and left hip disabilities, are related to and/or had their onset during his period of service.  

The examiner must specifically acknowledge and discuss the Veteran's reports of treatment for right hand, right elbow, right hip, and left hip problems during service and since service.  

The examiner must further opine as to whether the Veteran's service-connected thoracolumbar spine strain, with degenerative disc disease, or any other service-connected disabilities, caused or aggravated any currently diagnosed right hip disabilities and left hip disabilities.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation of any diagnosed right hip disabilities and left hip disabilities, by the Veteran's service-connected thoracolumbar spine strain, with degenerative joint disease, or any other service-connected disabilities, is found, the examiner must attempt to establish a baseline level of severity of the diagnosed right hip disabilities and left hip disabilities, prior to aggravation by the service-connected disabilities.  

The examination report must include a complete rationale for all opinions expressed.  

6.  Schedule the Veteran for a VA examination to determine the extent and severity of his service-connected thoracolumbar spine strain, with degenerative disc disease; right lower extremity radiculopathy; right knee patellar tendonitis; and left knee patellar tendonitis.  The claims file must be reviewed by the examiner.  All indicated tests must be conducted, including x-ray, and all symptoms associated with the Veteran's service-connected thoracolumbar spine strain, with degenerative disc disease; right lower extremity radiculopathy; right knee patellar tendonitis; and left knee patellar tendonitis, must be described in detail.  Specifically, the examiner must conduct a thorough orthopedic examination of the Veteran's service-connected thoracolumbar spine strain, with degenerative disc disease; right lower extremity radiculopathy; right knee patellar tendonitis; and left knee patellar tendonitis, and provide diagnoses of any pathology found.  

In examining the thoracolumbar spine; right leg; right knee; and left knee, full range of motion testing must be performed where possible.  The joints involved must be tested in both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joints.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.  The examiner should describe any pain, weakened movement, excess fatigability, instability of motion, and incoordination that is present.  The examiner must also state whether the examination is taking place during a period of flare-ups.  If not, the examiner must ask the Veteran to describe the flare-ups he experiences, including the frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

The examiner must specifically indicate whether the Veteran has unfavorable ankylosis of the entire thoracolumbar spine.  The examiner must also state whether the thoracolumbar spine disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  The examiner must further discuss the nature and severity of any right and left-sided radiculopathy or neuropathy found to be present and state whether the Veteran has any other neurological impairment, related to his thoracolumbar spine disability.  

The examination report must include a complete rationale for all opinions expressed.  

7.  Schedule the Veteran for an appropriate VA examination to determine the extent and severity of his service-connected allergic sinusitis, with peptic ulcer disease.  The entire claim files, including all electronic files, must be reviewed by the examiner.  All indicated tests should be conducted and all symptoms associated with the Veteran's service-connected allergic sinusitis, with peptic ulcer disease, must be described in detail.  

8.  Then readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


